OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. DEL TOEO.
No puedo estar conforme con la opinión ni con la resolu-ción de la mayoría de los jueces de esta Corte Suprema, en todas sus partes.
Aparece perfectamente claro para mí que la actitud asu-mida por el letrado recurrente para con la Corte de Distrito de G-uayama, es constitutiva de desacato. Se trataba de un-juicio sobre impugnación de elecciones. Habían 'comparecido muchos abogados en defensa de los intereses de ambas partes. La dirección del caso era naturalmente difícil. El juez no sólo en el cumplimiento de sus deberes, estaba obligado a resolver de acuerdo con la ley las cuestiones que fueran sur-giendo, sino a mantener y asegurar el orden y la urbanidad en los debates, en bien de la justicia y por el prestigio de la corte y de los abogados que ante ella actuaban y que formaban parte de la misma.
Si tomamos en consideración todas estas circunstancias, tendremos que concluir que cuando el Juez de la Corte de Distrito de Guayama llamó la atención al letrado recurrente sobre las frases que pronunciara refiriéndose a dos de los le-*871trados de la parte contraria que habían, deciar ado como testi-gos, el juez procedió rectamente y con la clara intención de evitar un conflicto enteramente innecesario.
Y si. analizamos lo ocurrido después, la discusión que tuvo lugar entre el letrado recurrente y el juez de la corte de dis-trito, la insistencia del juez en que se retiraran las frases sin desdoro alguno para el honor del letrado que las emitiera, la actitud del recurrente, la orden final de la corte y la desobe-diencia a la misma, no vemos que pueda llegarse a otra con-clusión que no sea la de que el recurrente se colocó én una po-sición de franca, abierta e insistente desobediencia a una or-den de la corte dictada en uso de las facultades que la ley le confiere, y en cumplimiento de los deberes que la ley le im-pone. ■ . '
Pero lo que no aparece claro para mí es el poder de la corte de distrito para' separar al letrado recurrente de la dirección del pleito principal.'
La Asamblea Legislativa de Puerto Rico ha determinado das penas que se pueden imponer a los culpables de desacato. Tales penas, multa o prisión, son suficientes para garantir el buen funcionamiento de los tribunales, y a ellas deben suje-tarse las cortes.
Además, separar al letrado recurrente de la dirección del pleito de que se trata, equivalía a suspenderlo de una manera directa en el ejercicio de su profesión al menos en un deter-minado asunto, y la facultad de suspender o separar abogados, en el ejercicio de su profesión, está reservada por la- ley a. la Corte Suprema de Justicia de Puerto Rico.
En tal virtud opino que aquella parte de las órdenes dic-tadas por la Corte de Distrito de Gfuayama, decretando que el letrado recurrente Sr. Cayetano Coll, se separara de la dirección del pleito seguido por Genaro Cautiño et al. v. José Muñoz Vázquez et al., sobre impugnación de elecciones, lo fué en exceso de su jurisdicción y debe anularse.